Citation Nr: 0842374	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-20 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The appeal was remanded for additional 
development in December 2006 and February 2008.


FINDING OF FACT

Resolving all doubt in favor of the veteran, his service-
connected disabilities, including a left knee disability, 
rated 60 percent disabling; residuals of a neck disability, 
rated 10 percent disabling; chronic obstructive pulmonary 
disease (COPD), rated 10 percent disabling; and residuals of 
a nose fracture, rated noncompensable; render the veteran 
unemployable.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 1155 (West 
2002), 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
individual unemployability.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting the veteran's appeal for TDIU.  Thus, no further 
discussion of the VCAA is required.

Appeal for TDIU

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's reports of VA examinations.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2007). 

The veteran's service-connected left knee disability is rated 
60 percent disabling.  In addition, residuals of a neck 
disability are rated 10 percent disabling, COPD is rated 10 
percent disabling and residuals of a nose fracture are rated 
noncompensable.  The veteran's combined rating for all his 
service-connected disabilities is 70 percent.  Therefore, the 
veteran is eligible for an individual unemployability rating 
if he is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims (Court) 
held that the central inquiry in determining whether a 
veteran is entitled to a total rating based on individual 
unemployability is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993) 
the Court went on to say that while a veteran could undertake 
employment despite his service-connected disabilities, he was 
unable to secure employment because of his physical 
disabilities.  Thus, the Court found the veteran 
unemployable.

The veteran's symptoms are consistent with those that would 
preclude gainful employment for someone with his education 
and work experience.  The veteran retired from his job as a 
meteorologist in 1989, after over twenty years with the same 
company.  He retired due to his age, health, and the cost of 
living.  At his hearing in May 2006, the veteran reported 
that he volunteered as a master gardener but was unable to do 
so anymore due to his COPD limiting his ability to speak 
loudly during question and answer sessions and his ability to 
mow the grass.  He also reported that his knee would make it 
difficult for him to do a job that required standing up.

The veteran's private medical records show a long history of 
severe COPD, dating back to at least 1988  A 2002 pulmonary 
function test (PFT) showed moderate airflow obstruction.  A 
2003 PFT showed severe airflow obstruction.  These records 
also show a long history of problems with the left knee, 
dating back to at least 1988, when left knee arthritis is 
noted.  

The veteran attended a VA examination in March 2007.  He 
reported a long history of breathing problems in the fall of 
each year.  His COPD had become progressively worse and he 
took multiple medications.  He had a nonproductive cough and 
a history of shortness of breath on mild exertion.  Decreased 
breath sounds were noted.  A PFT revealed moderate airflow 
obstruction.  The examiner found the veteran's COPD was 
related to military service.

The veteran attended a VA examination in April 2008.  He 
complained of worsening pain in his left knee and stated that 
it rendered him unable to sit for long periods of time.  He 
also complained of intermittent achiness in the left humerus 
but no pain.  His gait was normal and range of motion of the 
knee was limited.  Range of motion of the shoulder was 
normal.  The veteran had no complaints regarding his nose and 
there was no evidence of residuals from the in service injury 
to his nose.  In regards to his COPD, the veteran remained 
active with the help of medications.  These medications 
stopped acute attacks and relieved his symptoms.  He still 
had a productive cough and a history of frequent and severe 
dyspnea.  The examiner determined that the veteran's nasal 
fracture, humerus fracture, and knee replacement did not 
limit that veteran's employability.  However, given the 
veteran's long career as a meteorologist, his COPD did render 
the veteran unemployable, as employment would involve 
exposure to numerous caustic chemicals which could affect his 
respiratory disability.

In this case, there is evidence that the veteran is 
unemployable due primarily to his service-connected 
disabilities.  Primarily, the veteran is rendered 
unemployable by COPD.  Although he is able to remain active, 
the veteran is limited in his ability to perform even 
volunteer work as a master gardener.  Furthermore, he had a 
long career as a meteorologist which a VA examiner has 
determined he would not be able to perform due to his COPD.  
There is no evidence in the file which contradicts this 
finding.  In addition, the Board notes that the left knee 
disability does impact the veteran's ability to perform 
volunteer work.

Therefore, considering the current severity of the veteran's 
service-connected disabilities, considering that the veteran 
currently has a combined rating of 70 percent, and resolving 
all doubt in the veteran's favor, the Board finds that 
entitlement to individual unemployability is warranted.




ORDER

The appeal for a total rating based on individual 
unemployability is granted, subject to the regulations 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


